04/05/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0427


                                      DA 20-0427
                                   _________________

 RISE MAY COOLEY,

        Co-Petitioner and Appellee,

               vs.                                                   ORDER

 HARVEY LYNN COOLEY,

        Co-Petitioner and Appellant.
                                  _________________

        On August 27, 2020, counsel for Appellant Harvey Lynn Cooley filed a Notice of
Appeal in this matter. In that Notice, counsel asserted that transcripts had been ordered in
accordance with M. R. App. P. 8(3). On September 30, 2020, this Court received notice
that the District Court had given the court reporter until November 25, 2020, to file
transcripts.
        On November 16, 2020, counsel for Appellant notified the Court that mediation had
been delayed due to illness.
        On January 15, 2021, having received no transcripts, no requests for extension of
time, and no notice of completion of mediation, this Court ordered Appellant to file a report
on the status of this appeal no later than February 1, 2021.
        On February 8, 2021, Appellant, via counsel, filed a status report indicating the
parties had not yet completed mediation due to difficulties arising out of the COVID-19
pandemic. Counsel did not provide a timeline for the mediation process nor did counsel
advise the Court as to the status of the transcripts. Nothing further has been filed in this
case.
        IT IS THEREFORE ORDERED that, on or before May 1, 2021, counsel shall file
a report on the status of this appeal that advises the Court as to the dates by which counsel
anticipates the Court will receive the transcripts and the mediator’s report. Failure to file
a status report within that time will result in dismissal of this appeal with prejudice and
without further notice.
      The Clerk is directed to provide a copy of this Order to all parties and to court
reporter Kathy Hilton.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                                 April 5 2021